Inaugural address by the President of the European Parliament
Presidents of the European Parliament, Ministers, Presidents and representatives of the European institutions, ladies and gentlemen, and above all, dear friends.
I stand before you today as the thirteenth President of the directly-elected European Parliament. I am pleased to see a number of former Presidents here among us today: Mr Emilio Colombo, Mr Enrique Barón Crespo, Mr Egon Klepsch, Mr Klaus Hänsch, Mr José María Gil-Robles, Mrs Nicole Fontaine, Mr Pat Cox and Mr Hans-Gert Pöttering.
(Applause)
Your presence is a great privilege for us all.
As many of you have said, my election is also symbolic - symbolic of the dream of a united continent held by the citizens in our part of Europe, a dream that has now been fulfilled.
My dear colleagues from Estonia, Latvia, Lithuania, Slovakia, the Czech Republic, Hungary, Slovenia, Romania, Bulgaria, Cyprus and Malta, I know and understand the concerns, needs and expectations of those who recently joined the Union. I know, because in my country they are the same. However, now we bear a shared responsibility for the future of our continent. The old and new Europe are no more. This is our Europe! We want it to be modern and strong. And we want our citizens to see it as such. This calls for energy and hard work. It is a goal that generations of Europeans have dreamed of and one worthy of the great effort needed to achieve it. I am ready to do that work and make that effort, because those dreams were also my dreams.
(Applause)
Ladies and gentlemen, as we begin this new parliamentary term, Europe and we ourselves - its representatives - face many challenges. We must meet those challenges. We must remember that, in striving for a better Europe, the European Parliament plays a special role, a role that is not only institutional, but also social, a deeply symbolic role. The European Parliament is the essence of the European democratic system. It is the basis for the permanence and stability of that system, a guardian of the ideals and values embodied not only in our decisions and their effects, but also in our debates. However, the European Parliament has another task to fulfil - the task of creating a vision of a new Europe, a vision which extends beyond the present, beyond what Europe is towards what it should be. In order to create this vision together, we need imagination, knowledge, wisdom and, above all, courage.
Hannah Arendt, a German philosopher of Jewish origin, said that politics is the only area of life, except for religion, where miracles happen. Exactly 20 years ago, we in Europe witnessed such a miracle and that is why we believe in the power of courage, imagination and wisdom. I think that all of us here today share that belief.
(Applause)
I view the challenges that face us with optimism. For me, the important challenges before us are: firstly, the economic crisis and European solidarity; secondly, energy and the environment; thirdly, foreign policy; fourthly, human rights and our system of values; and fifthly, our Parliament and how to reform it.
The most painful and most difficult question facing us is the economic crisis. We must overcome it and we will overcome it. Europe took the lead in proposing solutions to the G8 and G20 summits, solutions which, while preserving our social model, can help the world put its economy to rights. In the face of globalisation, Europe must speak with one voice.
Now more than ever, in this time of crisis, we must focus on economic growth and fighting unemployment. We must breathe fresh life into the ideas of the Lisbon Strategy and find ways of investing in new technologies, innovation, education and human resources. The Community budget has an important role to play in ensuring that European research programmes have clear priorities and procedures.
Under the new Treaty, Parliament and the Council will enjoy equal budgetary powers. The codecision procedure will include agriculture, fisheries, external trade, and justice and home affairs, while also giving us equal responsibilities in the area of agricultural spending.
We must guard against the temptation of protectionism and the renationalisation of common policies. The cohesion policy must remain a priority in the next Community budget if we wish to achieve full integration of our reunited continent. The single market is our great achievement. We must protect it and consolidate it to ensure that Europe remains competitive. This means that European integration must be strengthened, not weakened. Let us have the courage of our convictions.
If we are to revitalise, understand and live in the Community we are building, two things are essential: solidarity and social cohesion. There can be no true community without concern for everyone, especially the most vulnerable - the unemployed, the least educated, those living in remote regions. Fighting unemployment is the main aim of the Swedish Presidency. We shall assist them vigorously in that task.
Behind the Iron Curtain, the cry in the streets was once: 'There can be no freedom without solidarity'. Now we can say: 'Without solidarity there can be no community.' Nor can there be a modern, strong Europe.
(Applause)
We cannot overcome the economic crisis without making use of the vast intellectual, economic and creative potential of women.
The demographic crisis calls for a strengthening of family and fertility. We must also ensure that women do not have to sacrifice their careers for their family and to bring up children.
(Applause)
In order to overcome the demographic crisis, while standing by our democratic principles, we must also be an open community. Immigration has always brought Europe benefits. We must propose solutions that will enable us to invite immigrants and create the conditions for their integration, while also expecting them to be open to such integration.
We are facing an energy crisis. Europeans may not understand geopolitics, but they understand if their heating is turned off. We must continue to diversify our energy resources and step up investment in renewable energy sources and fossil fuels. Nuclear power is available to us and this is a matter for Member States to decide.
We must extend the external pipeline network so as not to be dependent on any particular country. We need to increase the interconnections between our gas and electricity networks. We must also consider the possibility of purchasing gas jointly, so as to establish a genuine European energy market based on solidarity. I believe that the time has come for the Union to have a real common energy policy and I will strive to achieve that.
(Applause)
Energy also prompted the founding of the European Coal and Steel Community in 1951, the seed from which our Community sprang. At that time, Robert Schuman said: 'The solidarity in production thus established will make it plain that any war ... becomes not merely unthinkable, but materially impossible'. This was the original idea behind that Community. Our energy policy must take into account the environmental threats linked to climate change. We need a green revolution and we must curb our own excesses.
The European Parliament is spearheading the debate on this subject. Together with many of you, I worked on the Temporary Committee on Climate Change. You know where I stand and you know that I will work with you to reach a compromise in Copenhagen.
Parliament is an important actor on the international stage. This is what our citizens expect of us. Europe must be more present not only within the borders of the European Union, but also worldwide. Developing a coherent and effective foreign policy which includes a vision of the global order must be one of the great challenges during this Parliament.
Jean Monnet once said that everyone has ambition. The question is whether you use that ambition to become someone, or rather to achieve something. During this Parliament, let us have the ambition to achieve something.
So what are the most important goals? First: an active policy towards the European Union's neighbours in the south and east. With this in view, we should continue our work in the Euro-Mediterranean Parliamentary Assembly and take action within the framework of the Euronest Assembly.
Second: we should promote democracy and models of good governance. We should use the interparliamentary assemblies and our delegations to hold parliamentary summits in advance of the Union's bilateral summits. This is important, because the European Parliament will be involved in decisions on a greater number of policies. EUROLAT is a good example of this kind of cooperation.
Third: it is time we had a genuine transatlantic parliamentary partnership, building together a new framework for the world order. I shall strive to forge closer ties with the United States Congress at all levels.
Fourth: we must work on our strategic partnership with Russia, while not forgetting that, as in our relations with China, economic and political considerations cannot take precedence over human rights, the rule of law and democracy.
(Applause)
As President of this Parliament, I shall engage fully in dialogue with our Russian partners, notably in the context of the new Baltic strategy.
Fifth: we must strengthen our relations with India and other emerging powers such as Brazil and the Republic of South Africa. India must be both an economic and a political partner.
Sixth: the Middle East remains the key to global stability. Europe must play an active role in this region.
Seventh: enlargement has been one of our most successful political strategies. Did any of our European forebears ever enjoy such a long period of peace and prosperity as we now have? At present, Croatia, and perhaps Iceland, appear to be the countries closest to accession.
Eighth: the European Union is the world's biggest aid donor. We must examine where we stand with current and potential beneficiaries and not forget our obligations towards them under the Millennium Development Goals. We may close our doors to some who would come here, but let us not close our hearts and let us do what we can to bring life in their home countries closer to the standards we enjoy in Europe.
Ninth: we must strengthen the Union's missions under the European security and defence policy. There have been 22 such missions over the past six years and they should enjoy a clear mandate and the resources needed to do their job. The European Parliament wants to ensure closer control and monitoring of these missions. The wider budgetary powers Parliament will enjoy under the Treaty of Lisbon may improve our flexibility when it comes to allocating resources to the essential missions we support.
The implementation of the new Treaty must be our priority for the immediate future. I am committed to preparing Parliament to function in accordance with the new provisions as soon as the Treaty comes into force. Yet, regardless of the Treaty, we feel the need for change. We feel the need for a more dynamic parliamentary dimension within our institution.
As President of Parliament, I want to draw on the vital work on parliamentary reform begun in recent years by my predecessors. But we must go further down that road. I shall do all I can to make more room for creative political debate within our Parliament.
(Applause)
I firmly support making greater use of the 'catch-the-eye' system for speakers, as a way of enlivening our plenary debates, and use will be made of this system after my speech. This is particularly important in guaranteeing minority rights.
The most important missing link in the reform process is the improvement of relations with the other European Union institutions - the Commission and Council. A significant part of my term of office will be devoted to this.
As President, I shall seek to develop a new model of partnership with the Commission so as to strengthen parliamentary scrutiny of the executive and make the executive branch more accountable to this House, as the Treaty of Lisbon directs.
In July, I invited the Commission President to take part in a question time to be held each month in Parliament, during which Members would be able to ask questions from the floor. I propose that we introduce such a practice as soon as possible.
(Applause)
Two weeks ago, President Barroso forwarded to us his 'political guidelines' for a second term. This is a significant innovation, since it marks an acceptance of the fact that it is the European Parliament which elects the Commission President. I take great satisfaction in this.
I have also encouraged the parliamentary committees to examine legislation still in the pipeline and to determine whether the new Commission intends to abandon, amend or maintain its legislative proposals. I am also encouraging the committees to hold serious discussions on future political strategy so as to ensure that the hearings of Commissioners-designate are based on a detailed legislative programme and not just on an assessment of their CVs and professional experience.
We must forge closer relations with the Council of Ministers. If these relations are to be credible, they must reflect the fact that in today's European Union, Parliament is a true co-legislator.
We must also work together on the institutional questions arising from the Treaty of Lisbon. These concern the extension of the codecision procedure, the new comitology system, the appointment of the new High Representative and Commission Vice-President, democratic control over the new external action service and the question of how to deal with the 'dual Council Presidency' during plenary sittings.
Our relations with the 27 national parliaments of the European Union must be developed in the same spirit. In recent years, cooperation has been on the increase and the Treaty of Lisbon will further strengthen these contacts and enhance their role in making citizen-friendly laws. A fine example of this cooperation between the European Parliament and national parliaments is the Stockholm Programme, with its focus on justice and public security.
I want to push ahead with reforms in the use of Parliament's human resources and expenditure, so that they are focused directly on our programmes.
The richness and strength of our institution also derive from our differences - different nationalities, different ways of thinking and different languages. That is why Members must be able to speak in their mother tongue, if they so wish, so that they can properly represent their voters.
We must always remember that the Union is not only about the challenges of the future and a vision of ever-increasing prosperity and stability. It is, above all, about human rights.
I have noted with concern the tensions in relations between Slovakia and Hungary over national minorities. This remains a major problem, and I should like to offer my assistance in resolving this dispute in accordance with the values in which we firmly believe and which reflect the convictions of our Parliament.
(Loud applause)
A good example of how we uphold these values is the Sakharov Prize awarded to human rights defenders, who now form the basis of a 'Sakharov network', something which I intend to develop further. I should also like to press ahead with the project for a House of European History begun by my predecessor, who is present today, and who is still a Member of the European Parliament, which is something we are very pleased about. I should also like us to remember once again here in this House that the Union is a community of ideals and values. This is the foundation on which it was built.
I am determined to take measures to ensure that all committees and delegations have access to satellite television and the Internet. We need to look at the way in which European elections are organised. For example, we should insist on the use of new technologies during elections in order to boost turnout. It is also time to open a debate on European political parties. Citizens must know what they are voting for - not only in their own countries, but also at European level.
I attach great importance to cooperation with the Conference of Presidents. Together, we will take responsibility for the work of this House, along with the 14 Vice-presidents, whom I thank for their expressions of support. I also appreciate the spirit of partnership shown by the chairmen of our parliamentary committees. I should like the chairmen of the standing interparliamentary delegations to be able to exert a significant influence over the Union's foreign policy. Matters relating to Parliament's budget will be addressed with the help of the Quaestors. Most of all, however, my dear colleagues, I am counting on your cooperation.
As President of the European Parliament, I know that I am responsible for providing you with good working conditions, but I would strongly urge you all to share this burden.
For most of us, the Treaty of Lisbon represents a long-awaited institutional solution. It will improve the Union's ability to resolve existing problems and will bring the European institutions closer to our citizens.
The late Bronisław Geremek, in whose honour we have named the main courtyard of the Strasbourg Parliament, was fond of saying that European integration was like riding a bicycle: you have to keep pedalling to maintain your balance and to keep going in the right direction. This illustrates precisely why ratification of the Treaty of Lisbon is so necessary for us.
(Applause)
Less than a week ago, I was present in the Polish Parliament to commemorate the 20th anniversary of the establishment of the first non-communist government in our part of Europe, under the leadership of Tadeusz Mazowiecki. It was a particularly moving anniversary, because it marked the beginning of the rapid collapse of the totalitarian system in other Central European countries. It was this first breach which made it possible to bring down the wall dividing Europe.
I am speaking to you here today in Strasbourg, the capital of a region whose fate is reminiscent of that of my own region, Silesia, a border region whose inhabitants have frequently had to change their nationality without changing where they lived.
I solemnly pledge that, as President of Parliament over these coming years, I will serve as your ambassador, bringing the message of a reunited continent to the citizens of Europe and the world.
Let us work together to find real and practical solutions to the great challenges now facing Europe and the world. Let us work to make our dreams come true. Let us set about this task with enthusiasm, wisdom and courage.
Because this is our Europe. A modern Europe. A strong Europe.
(The House accorded the speaker a standing ovation)
Mr President, Presidents of the European institutions, Mr Buzek, my group fully subscribes to your programme for Parliament and the running of Parliament over the next five years.
If the European Parliament has a role to play, a mission to accomplish, over the next five years, it is indeed to reconcile the citizens with Europe. And what better advantage in this task than to have as President a man who symbolises reunified Europe, a man such as yourself, Mr Buzek.
That is why I would like to say how proud I am that it was my group, the Group of the European People's Party (Christian Democrats), that persuaded a very large majority of this Parliament to put their trust in you.
This Europe, reunified today, is not about intolerance or exclusion, but about openness and respect for the opinions and the origins of others. I am convinced that this concept of living together as Europeans brings us all together in this House. What I would like is for the European Parliament, under your leadership, to have our fellow citizens share these values.
I also support the determination that you have expressed, Mr President, to rise to this challenge, and I hope that we will make a particular effort in favour of young people. My group has no hesitation in helping you.
Mr President, as you said, this Parliament has acquired powers and increased authority over the last few years. The prospect of the entry into force of the Treaty of Lisbon will increase this trend spectacularly. This is one of the reasons why the PPE Group is calling for its application as soon as possible. We must prepare ourselves for it technically, of course, so that we can work effectively with the Council and in close partnership with the Commission, but we must also and, above all, prepare ourselves for it politically. Our primary objective is clear: to ensure that Parliament is more in tune with the 500 million citizens that it represents.
To do so, it must continue, in particular, to modernise its working methods, for example in the organisation of our debates - you alluded to this. In this regard, I support your proposal to have a lively topical debate with the President of the Commission.
Ladies and gentlemen, the workings of the European Union are difficult to explain to Europeans. Far from the traditional 'opposition/majority' model to which we are accustomed in our Member States, we work here, I would stress, in search of a consensus, beyond the specific convictions of our political families.
That, in my view, is a modern take on political action. I am convinced that our fellow citizens can accept this approach, but on one condition: that we take the trouble to explain to them better the issues at stake in Europe. That is the task that I encourage you, Mr President, to undertake and for which you will receive the full support of my group.
Mr President, I endorse the comments made by Mr Daul. Mr Buzek, our group can also endorse many, if not all, of the points in the programme which you have presented. This applies to the content of your presentation, to the procedural updates that you have proposed and to the revitalisation of the debate in this House. The broad majority of the Members of this House will agree with the content of the speech that you have given.
I do not fully share Mr Daul's opinion that you have laid down your programme for the next five years. Let us work on the basis of the next two-and-a-half years to start with, because that is a long time.
However, I believe, Mr Buzek, that you are taking over your office at a difficult time for the European Union. You are also taking over your office at a difficult time for the European Parliament. For the first time in a long time, the pro-European consensus is no longer undisputed in this House. On the contrary, this House is, for the first time, a platform - this began in the last parliamentary term and has been reinforced by the most recent European elections - in which forces are at work and have gained attention and influence whose aim is exactly the opposite of what you have said in your speech. The number of Members of this assembly who want to bring an end to European integration, the number of Members who want to reverse it and the number of Members who want renationalisation has risen dramatically.
In the previous parliamentary term, we experienced the process of attempting to have the Charter of Fundamental Rights signed by the three presidents of the institutions. I would not have believed images and scenes of this kind to be possible in a multinational, democratic parliament, but we all bore witness to what happened. The number of Members who hold opinions of this kind has increased.
This is why I would say that you are right. The struggle to continue with and to deepen the integration process, the struggle for the Treaty of Lisbon, which is a fundamental requirement for the extension of the EU, and also the struggle to extend the EU on the basis of deeper integration, represent the right approach. I am pleased that the President of this House - especially a President from a country which joined the EU in the most recent phase of enlargement, a President who, as Prime Minister of his country, began the accession negotiations - says as the central message of his period of office: we want more Europe. We want an integrated Europe, we want a deeper Europe and we want an enlarged Europe as part of the deepening process, in order to achieve one thing, and this was the central sentence in your speech: the solidarity which has led to freedom.
This is the solidarity which we now need internally, so that this freedom can be achieved together with social justice. For this reason, the socialists and social democrats fully agree with your speech, Mr Buzek. It forms the ideological and spiritual foundation of a struggle which we must take part in during this parliamentary term.
When I was a newly elected Member, I had the privilege of hearing the speech made here by the French President François Mitterand in his role as President-in-Office of the Council. I have never forgotten one sentence in that speech: 'In the end, nationalism always means war.' This means that in the end, the opposite of nationalism, overcoming nationalism, the European ideal, means peace. That is what we will be fighting to achieve together with you, Mr Buzek.
(Applause)
Mr President, first of all, I should like to thank you on behalf of the Group of the Alliance of Liberals and Democrats for Europe for your inaugural speech. Our group can fully identify with the programme you announced. As I told you at the time, Mr President, I welcome your election as President of Parliament, not only because you symbolise the enlargement of the European Union but also - and I should like to emphasise this - on account of your involvement with Solidarność. After all, Solidarność can look back on three great achievements. It gave people in Poland a vote, it introduced democracy to the entire former Eastern Bloc, and it even changed the face of Europe fundamentally, unifying a divided Europe. As was clear from your speech, Mr President, this gives you the perfect experience to realise three ambitions in the European Parliament, too, over the next few years. These ambitions are to give the European people more say, to make the European Union more democratic and also, in this way, to advance European integration.
Ladies and gentlemen, I think it would be good to underline further to President Buzek's inaugural speech that, according to the Eurobarometer, the European Parliament is the European Union institution in which citizens have the most confidence. This represents a difficult task for us all, as it means that we cannot betray this confidence and that we must give the people's voice more influence in European decision making. At the same time - based on your speech, Mr President - I think that we face a dual challenge. Firstly, we must apply the Treaty of Lisbon and implement it as soon as possible. In this regard - as you have proposed - we must enter into negotiations with the Council Presidency as soon as possible in order to agree a number of amendments.
Secondly, Mr President - and this is the other aspect of the challenge - I think that Parliament must avail itself of all the possible levers at its command to further expand its power. We have done this in the procedure for the appointment of the Commission President, but we must continue to do it on every possible point in other dossiers, too. In my view, the most important point in this connection is the need to agree a new budget for Europe and the European Union in the next few years. I consider this a splendid opportunity for the European Parliament to urge - to require - that, in future, this budget be based on the European Union's own resources, as this Parliament will not be a real parliament until it also has complete control over its own resources, which it will be able to collect itself in future.
(Applause)
Herein lies an important task for you, Mr President: to join the whole of Parliament in this fight. In this, you will be able to count on the full support of our group, as we all know, particularly in these times of economic and financial crisis, that it is not nationalism or protectionism that will relieve our difficulties or secure our future; only continuing European integration represents a solution for the peoples of Europe, for the citizens of Europe.
In any case, I wish you every success, Mr President.
(Applause)
Mr President, I do not need to go over much of what the previous speaker has said. It was clear to my group that we would support your candidacy, because we felt that it was high time that a major figure from the European Parliament, who also comes from one of the new Member States, took on the role of the head of this House.
In future, we would like to see the President of this House being elected on the basis of considerations such as your special skills and abilities, which have often been acknowledged. We would also like to see the power of national delegations within the large groups perhaps being applied to a slightly lesser extent than the approach which figures like you adopt.
We have great expectations of you when it comes to overcoming the major breaches which remain between East and West and which I described some weeks ago. Following the summer holidays and my observations of political developments, I would simply like to say that you are likely to have a very difficult task. My impression is that the major global financial crisis and the subsequent economic crisis have not made the job of bringing East and West closer together within the EU any easier. On the contrary, the challenges have become greater because the imbalances represent a major problem.
I would also like to take a slightly more critical approach and remind Parliament that today is the anniversary of the collapse of Lehman Brothers. We are sending a large delegation to the G20 summit where the subject of how the financial crisis can be overcome will be discussed. However, this Parliament has not managed to discuss any resolutions in this area and has not given our negotiators a uniform basis on which to work. I believe that this is an expression of weakness rather than strength.
I suspect that what lies behind this is that we still cannot agree on the analysis of how we actually got into this mess. I believe that this major crisis is not solely the responsibility of a few crazy bankers, but that in fact, it is due to the neo-liberal belief in the benefits of unregulated financial markets, which not only was and is prevalent in the US, but also remains widespread in Europe today. In the policies of the European Union we are far from reaching a consensus on the evaluation of this analysis and, therefore, we are also unable to agree on the ways out of the crisis.
I also believe, Mr President, that everything which you said about the second major challenge facing us in the context of an international round of negotiations, that is, the challenge of the climate crisis, was correct. I hope that we Europeans can take a stronger position in Copenhagen than is currently the case. I have the impression that the Europeans are still a long way from playing an appropriate leading role in the area of climate policy.
There are many reasons for this, but one reason keeps coming to my mind. We continue to put far too little trust in concepts such as the Green New Deal put forward by Ban Ki-moon or Achim Steiner on behalf of the UN. We are also unable to agree that we should begin transforming our old industrial society, that we should think more than one day ahead and that climate-friendly technologies, efficiency technologies and many other measures represent the future, not only of Europe but also of the world.
I can only say, Mr President, that we face major challenges. If you intend to put forward modern, sustainable ideas, our group will definitely be behind you. It is regrettable that we will not see a real change in the staffing of the European Commission because it is becoming apparent that the main player behind yesterday's concepts, Mr Barroso, will continue to head the Commission during the next parliamentary term.
Mr President, we wish you luck! On behalf of my group, I look forward to some exciting and, hopefully, productive debates.
(Applause)
Mr President, it was a real pleasure today to listen to your speech and your programme for the next two and a half years of our work. Thank you very much for your speech. It testifies to your respect for us, Members of the European Parliament, a respect which does not depend on which political group or country we come from, or on what views we represent. It was a stimulating speech, because I think that our Parliament is truly in need of the kind of leadership which you have presented in your vision today. We do not agree about everything, and it is not a secret that there are differences of opinion between us, but I would like to begin with this, responding in some sense to the voices which I have also heard in this House today.
It is not a bad thing that Parliament is a place of debate, and that Parliament is a meeting place for people who may have different views on different subjects, including different views on the future of Europe. The problem is that we should endeavour, in good faith, to confront our views with those of others - then there will always be room for compromise. If we assume - and I do assume - that everyone in this House has good intentions and wants the best for our continent, then we will be able to overcome differences, and we will always be open to discussion. What is needed is that good will.
Of course, however, Mr President, our group, the European Conservatives and Reformists, a group which is proud that it brings to Parliament a certain new dimension to political thinking about Europe, is going to want to be a strong voice for those citizens who elected us. For while we do not negate the democratic mandate of any Member who sits in this House, indeed, we deeply respect that mandate, it is our voters whom we represent. Our voters, when they chose parties which are part of the ECR Group, knew what they were voting for.
Mr President, your election was an historic moment. I will permit myself to remind our fellow Members and say that today in this House, there is a group of young Poles, invited by Members of different political groups. These Poles were born on 4 June, on the day of the first partially free elections held in our country. A meeting with people born on 4 June may not allow us to feel young any more, when we see that they are now adult people. However, I want to say that when I talked with them today, and I realised that they got on the bus in Rzeszów, a city in the south-east of Poland, and without having to stop at any borders, they came here to Strasbourg, to their Parliament, I thought that none of us who remember 4 June could imagine such felicitous events - today, young Poles, young Czechs, Estonians and Lithuanians come here to their Parliament.
Mr President, I am certain that you will guard this Parliament as a democratic institution, as a place of genuine debate of people who sincerely want to help the citizens of the European Union. And today, when we recall that you too, Mr President, come from my country, a country which has suffered so much at the hands of totalitarianism, we know one thing - and this truly is the best thing about the EU - the European Union has ensured the nations of Europe 60 years without war. This is a great achievement of this organisation, an organisation which we, the ECR Group, do want to reform, as our name indicates, but it is an organisation which we believe in. We believe in a better Europe, and it is such a Europe, a better Europe, which is closer to its citizens, that we will serve during this parliamentary term.
(Applause)
Mr President, I would once again like to congratulate you on your election.
Transparency, democracy and pluralism are honourable words for the EU and for Parliament, but they must never be turned into mere symbolic policies. Unfortunately, these terms sometimes become nothing more than fine words. In reality, agreements are made behind closed doors. We therefore need a different method of working in Parliament, one where our work and our decisions are brought into the open in a genuine spirit of true democracy. We need an open way of working that applies to all political groups and all Members of the House. If some MEPs do not even feel involved in and aware of the work, how can we expect our citizens to feel involved and have confidence in our work and to vote in elections? Let us have new technology by all means - we need it to provide information - but we must not forget the most important ingredients for involvement. These are democracy and transparency.
We are experiencing a financial crisis and an environmental and climate crisis. I should also mention that we have trade agreements which sometimes exacerbate the problems with regard to food supply and poverty in the world.
The view of the left is that the solution to the crises is not to continue with the same policy that has sometimes been a contributory factor in creating them. The people of Europe need a different policy. They deserve a different policy - a policy that puts the needs of the people first and not, as is currently the case, the needs of the market. One way to start to move the policy in the right direction is to stop the privatisation and deregulation of public services. The market has not, in fact, succeeded when it comes to satisfying people's need for work and social rights, for example. We have to suffer the consequences of this.
We talk about democracy. Democracy also requires that our civil rights and freedoms never be violated. We currently have many proposals for the additional monitoring of our citizens. Freedom of expression must also apply on the Internet.
Thus, the EU and its citizens need a different policy for a fairer society with greater solidarity. We in the Confederal Group of the European United Left - Nordic Green Left are prepared, and gladly accept our responsibility, to play our part in building a fairer EU with greater solidarity and a fairer and better world.
Mr President, I again extend my congratulations to you on your appointment. I welcomed your address, your programme, and wish to concentrate on an aspect which, in my opinion, is the most important or should be the most important for us MEPs, namely our legislative work.
Dialogue with the major powers is important, missions are important, but the main task of a parliament - at least in my opinion - is to make laws, to establish rules, because, above all, we were elected to carry out this task, this mandate. One of the problems is that we do not have the right of legislative initiative, since the founding fathers and their successors denied it to us. We are continually voting for resolutions and signing written statements which are not followed up as the Commission does not take them into account.
Mr Barroso said that this is only right as otherwise, if the Commission were to accept legislative proposals from Parliament through written declarations and resolutions, it would violate the treaties, which do not permit this. Allow me to say that I find this interpretation specious: the treaties do not provide for it explicitly, but neither do they prohibit it.
I must point out that when Parliament asks for something, when Parliament asks for a legislative initiative, it does so on behalf of millions of European citizens, the majority of the millions of European citizens, since both written declarations and resolutions need majority support in order to be adopted.
I am therefore sure that you, Mr President, will work hard to make the Commission accept that the proposals we MEPs put forward can become EU legislation, in accordance with the will of the people, our electors. It is an onerous task, but I am certain that you will make every effort to accomplish it.
(FR) Mr President, as a non-attached Member I speak, of course, on my own behalf, but also on behalf of some of my colleagues, not my Dutch colleagues from the PVV, but my colleagues from the Front National, from the Bulgarian Ataka party, from the Austrian FPÖ party, from the British National Party, from the Hungarian Jobbik party and from the Flemish Vlaams Belang party.
I should like to say, Mr President, that I do not for one second doubt the sincerity of the proposals you have made. However, you will permit me to say that I have doubts about their realism.
You began by raising the problem of the economic crisis. It is a fact that millions of Europeans are seeing their assets and jobs threatened by the perverse effects of globalisation, which abandons them, for the benefit of the few, to the unfair competition of countries whose workers are cynically exploited, and to the rapacity of stateless financial interests. The Union, sadly, has not protected Europeans from this situation. On the contrary, it has plunged them into it.
Secondly, from my modest position, but expressing the political forces that Mr Schulz was quite willing to admit are a threat to the traditional organisations - and I thank him for it - I should like to call on our Parliament, and yourself, Mr President, to be more modest and to set certain voluntary limits to our powers. I am thoroughly convinced, as a European and as a Christian, that a number of the values that we convey are universal values. I am even happier to insist that it is not our job to give the world principles and laws, all the more so because organisations, such as the United Nations, exist for that very purpose, and all the more so because there is a great deal to do in Europe itself, where, against the right to life, we are providing for the elimination of our own children, and where, against freedom of expression, we are pushing through a moral, media, political and judicial dictatorship of what is known as 'political correctness'. Political groups such as ours that express the suffering and the hopes of millions of Europeans are discriminated against, pursued and sometimes even dissolved, as the Vlaams Blok party was in Belgium in an absolute scandal that provoked not a single protest in this House. Had that have happened in Africa or in Latin America, we undoubtedly would have heard a different version of events.
We non-attached Members do not have the same rights as the others - that much is clear - and, as we told you yesterday, we still do not have any representatives at the Conference of Presidents.
Finally, due to the voting methods, millions of Europeans are denied the possibility of being represented in their own countries' legislative bodies, which are supposed to represent the electorate in all its diversity.
To conclude, I should like to express the wish that we remember, at all times in our work, that Europe is, in the history of mankind, the region that invented the freedom of nations, which cannot be found elsewhere; the equal dignity of those nations; and respect for their jurisdiction and for the principle of non-interference, which means that everyone is in charge of their own affairs and on their own territory. That is one of the great contributions of European civilisation to man's heritage.
Mr President, this is my first opportunity in my capacity as a member of the Council Presidency to stand before this Chamber and, on behalf of the Swedish Presidency and the whole of the Council and also myself personally, I would like to congratulate you most sincerely Mr President. Twenty years after the fall of the Berlin Wall, it is wonderful to see you in this position. It is a personal victory for you, I know. It is a victory for the European Parliament and it is also a victory for all of us who fervently support European cooperation and everything it stands for.
I would also like to thank you for the visionary speech and the ambitious plans you have for this Parliament. I am convinced that the European Parliament rests safe in your hands. During your leadership, you will hopefully bring about concrete decisions, but indeed also the miracle you referred to. We in the Council look forward to working with you and the European Parliament. Many Members have spoken of the numerous challenges we are facing: the climate question, the economic crisis, jobs, Europe's role in the world and so on.
You have an important legislative role here, in representing citizens, but also in the debate that is held here. It is extremely important for the European Parliament to always stand up for European values. If the Treaty of Lisbon enters into force - and that is something that I certainly hope will happen - the European Parliament's role will be extended and you will have a greater influence on the European agenda. I know that you will take the defence of the European Parliament and the institution's role seriously, but you will also hopefully be a bridge to other institutions as well as a serious partner for dialogue. The Presidency is very much looking forward to being your partner for dialogue over the next six years and we wish you the best of luck in your work.
I would like to say to all new Members of the European Parliament that the Minister is a former Member of this House, and so is one of us.
President of the Commission. - Mr President, on behalf of the Commission and on my own behalf, I want sincerely to congratulate you once again and wish you all the best in your term of office. Your election symbolises not only the reunification of Europe, but also a Europe that is very much attached to the central values of freedom and solidarity.
Personally and institutionally I want to commit to close cooperation with you and with the European Parliament. Parliament and the Commission are the two Community institutions par excellence at the heart of Community matters. You and all the Members of this Parliament have been directly elected by our citizens and the Commission has the right and the duty to put European interests above any particular interest. I believe that we have a special responsibility for the European project in full respect of the Treaties.
That is why I want to reiterate my willingness to work together to advance European parliamentary democracy.
(Applause)
(IT) Mr Buzek, I very much enjoyed your speech and especially the part about the institutional, but also social role played by Parliament, which you described as the very essence of the European democratic system.
Today we are celebrating the Union of 27 which has come together once more, meeting here following the divisions caused by the ideologies of terror which built walls on our continent, walls which did not endure and which were blown down by the winds of democracy and freedom.
This year we are celebrating the thirtieth anniversary of the first elections to Parliament by direct universal suffrage, together with the twentieth anniversary of the fall of the Berlin Wall. I am pleased to recall, Mr Buzek, that when, for the first time, 30 years ago, my parents voted to elect the first MEPs from Italy, there was no right to vote in your country.
In 1979, just one year after Karol Wojtyla was elected Supreme Pontiff of the Catholic Church, while in Italy and in other countries the first European Parliament elections were being held, you were active in the then semi-clandestine trade union Solidarność, which fought to bring democracy and freedom to your country. To assert those same rights - democracy and freedom - we went to the polls, while every day you were risking your life and repression.
For that reason, President Buzek, I am honoured to have contributed with my small and possibly non-decisive vote to your election, and I am pleased that today in Parliament, various histories are coming together and being ennobled, inspired by the same values and ideals: histories which make the great history of this young Europe strong.
(PL) Mr President, I congratulate you on your election, and on a good speech. I would have liked you to devote a little more attention in your speech to the countries of Eastern Europe. In the near future, a very difficult election will be held in Ukraine. The European Parliament has a particular responsibility to show concern for democratic procedures in that country. It was in the European Parliament, in the foremost institution of the European Union, that support began for the great changes which took place five years ago.
I would ask that this matter, connected with the presidential election in Ukraine, be treated in a special and unconventional way, with the involvement of those institutions and delegations which have been designated for this, so that the European Parliament will be known as a serious institution which is concerned about democratic procedures in Ukraine.
(DE) Mr President, I would like to congratulate you and I would like to say one thing to you in particular. A Parliament is measured by the way in which it uses and puts into practice its rights and by the fact that it does not withdraw from major political debate.
We are all responsible for working together with you to ensure that this Parliament is not subjected to pressure from Commission proposals which are half-baked or which represent the unilateral interests of specific lobbyists. We are responsible for speaking up clearly at this point and we must do so. We must think about how the Treaty of Lisbon will change our situation. I hope that we will be able to do all of this.
We must demonstrate clearly - and, in my opinion, this also concerns the question of the election of the Commission President - that we are making use of our rights and we must send a clear signal to the Commission. This means that there must now be no direct election of Mr Barroso.
(HU) President Buzek, allow me to address you directly, even though you are sitting in your member's seat. Your election in this Parliament has been viewed as a sign that there is no longer an Eastern bloc, but a united Europe. You mentioned this in your address when you talked about there being no more old and new Europe, just our Europe.
Unfortunately, many people do not feel this way. You also referred in your address to the great fear that pervaded the countries which joined only in 2004. Today, however, you are aware of the sense of disappointment felt in these countries. The reason for this is that there is no equality of rights. Equal rights are the key issue. Mr Lindblad, the state secretary, mentioned that equality of rights was the budget's fundamental principle. If this really is the case, why is there no equality of rights with regard to agricultural subsidies? Hungary proved that it is able to receive them with its institutional system, yet it is still discriminated against.
Mr President, you have encouraged everyone to use their mother tongue. I am pleased that in this Parliament, as a Hungarian, I can enjoy equal rights, but in Slovakia I would be punished for using my mother tongue. Mr President, you have suggested acting as a mediator. We sincerely thank you for this offer. However, a real result will only be achieved by this action if the Hungarian minority can freely use their mother tongue in the land of their birth. I wish you every success with this too.
(CS) Mr President, I am truly delighted that you, a citizen of high moral standing and a Silesian to boot, are taking the baton from the hand of Hans-Gert Pöttering and that, like him, you are emphasising the potential of a united European Union in terms of values such as human rights and solidarity between nations. This election period in the shadow of the economic crisis will put that solidarity to the test. I do not fear for it as far as the voting here is concerned, but I know that individual citizens and regional politicians are ever more frequently scrutinising our voting under the slogan of 'charity begins at home'. I would therefore like to call on you, Mr President, when reporting on our work here in the European parliament, to devote greater attention than has previously been the case to improvements in the position of Europeans in global terms.
Mr President, I have always admired Mr Barroso as our Commission President, who is an Atlanticist free-marketeer, which my party strongly supports and holds dear. I am also a strong friend of Portugal, so I am very happy to support José Manuel.
However, I am concerned at what I read yesterday in the Daily Telegraph that he has agreed with the ALDE Group to create a powerful new and intrusive Human Rights Commissioner in his Commission, straddling external and internal human rights issues. This seems to fly in the face of the Centre Right-led decision of this Parliament to reject a new combined Human Rights Committee and duplicates the work of the Council of Europe and its own Human Rights Commissioner. Please can President Barroso clarify his policies and intentions here?
I think that this question should have been asked at a different time today, namely when we discuss Mr Barroso's statement, and not at this time.
(HU) President Buzek, you spoke about the Slovak-Hungarian dispute. It is not a Slovak-Hungarian dispute. It is, in fact, a Slovak-European Union dispute as it involves a country flouting fundamental European values. Your task is to help reach agreement not between Slovakia and Hungary, but between the European Union Parliament and Slovakia, as this country has infringed the documents and agreements which it has signed and ratified.
Secondly, there is the issue of Silesia. I am pleased that you mentioned it. There are so many territories like this in the European Union which belonged to several different countries during the last century. We Hungarians were split among 10 countries after the First World War, of which seven are now EU Member States. We are very grateful that we can now be together without resorting to weapons and changing borders. During the last century, five official languages were learnt in the Lower Carpathians region. Why am I mentioning this? It is because in my own country too, where I live in the Székely Land, in Transylvania, the current Romanian Government is still ashamed of our mother tongue and symbols.
However, the problem with Europe's human rights values is not limited just to the Eastern bloc; it affects the West too. This is why we are urging that Europe have not only a commissioner for minorities, but also a minority framework law which is binding on every European country.
Mr President, thank you for your speech. I believe, however, that our paths diverge considerably. I stand here before you as one who believes in a Europe of cooperating nations, not a Europe tied to the federalist approach of the Lisbon Treaty.
On 2 October, the Irish electorate will be asked - for a second time - to vote for the Lisbon Treaty, a treaty cobbled together to circumvent the people's rejection of a European Constitution. I commend the electorate of the Irish Republic for exercising good sense in the first referendum, sense that I believe that they will show once again in the second one. I urge them to remain firm in their resolve to reject the Treaty. The post-dated promises and threats have done nothing to change the fundamentals of the Treaty. It remains the wrong path for Europe and Europe's nations.
However, I believe that that choice should also be given to my people, the British people. They were promised a referendum by the Labour Government, and the Labour Government should fulfil that promise. If not, their possible successors in the Conservatives should do the same.
(HU) Mr President, as a Hungarian and a friend of Poland, as well as an East European and a citizen of a new Member State, I derive great pleasure and satisfaction from your work as president because it can contribute to the full emancipation of the 12 new Member States. Until now, we have only been equal, but we would like to be more equal.
You have made an historic pledge, Mr President, because you are prepared to tackle such a delicate issue as Silesia, which has not been tackled before. In other words, you are assuming a mediating role in dealing with national minority matters. Minorities account for 15% of Europe's population, 6.5% of which are migrant or immigrant minorities, primarily in Western Europe, and 8.5% historical minorities.
The fact that you are willing to mediate in the Hungarian-Slovak conflict and between the Slovak majority and the Hungarian ethnic community in Slovakia is an historic act. I hope that the Commission will also follow this example. We cannot sweep minority issues in Europe under the carpet. Thank you for your attention and I wish you every success.
(IT) Mr President, ladies and gentlemen, I wanted to express, Mr Buzek, how proud I am to be part of an institution as important as the European Parliament, which you chair. The sacrifices which you made in your country 20 years ago and which today allow those 12 countries which were mentioned earlier to be represented in this Chamber make Europe stronger.
I would, however, like to express my concern over the programme you set out during your address which should, and I hope it will, strengthen Parliament. I hope that what you announced will come to fruition.
I hope that the next President of the European Commission, who I am sure will be Mr Barroso, will listen to you on account of the forceful words that you used, to ensure that Parliament meets the needs of over 550 million European citizens who voted for us, who chose us, and who want and demand that Parliament and each and every one of us provide the answers which, perhaps, Europe has certainly tried to give, but without fully succeeding.
With regard to this aspect of your work I am hopeful, and I am convinced that through you we will manage to attain that certainty that you yourself referred to.
(CS) It was John Stuart Mill who said that parliament should be a mirror of national life. This is no mean feat and, in my opinion, it is important for our forthcoming term in office, especially as Europe is too important an issue to be entrusted solely to the decision making of the so-called political elites.
(DE) Mr President, I would like to congratulate you warmly on your speech. The process of bringing an end to the division of Europe was the result, on the one hand, of the desire for freedom among Central and Eastern European countries and, on the other, of course, of the attractiveness of Europe as an economic model.
I believe that we have too little confidence, too little confidence in the future. If we cannot achieve this in Europe, then who can? We should explain with greater conviction that we can work on resolving our problems with confidence. We have a great deal of potential and there are still opportunities for growth throughout the world. While there are still people in the world who need goods and services, there will still be opportunities for growth. We can make sure that in Europe, we have a slice of this cake and everyone involved will benefit.
I would like to encourage all of us to have more confidence in Europe as a successful model and I would like to ask you to convey this idea in your speeches.
(HU) Hungary commemorated the 1956 revolution and fight for freedom on 23 October 2006. On that day, a huge number of police, orchestrated by the government, attacked peaceful demonstrators, pedestrians and even numerous groups of foreign tourists in restaurants as they were quietly having a meal.
Absolute terror reigned in the country. Many hundreds of people suffered serious injury, including 14 people who were shot in the eyes, many of whom also lost their sight. Many hundreds of people were put in prison and had sham criminal proceedings brought against them. This ended only recently with them all being released, virtually without exception.
The Prime Minister paid tribute to the outstanding job done by the police. Today, Mr President, we have in this European Parliament Kinga Göncz, Vice-Chairman of the Committee on Civil Liberties, Justice and Home Affairs, who was a member of that government which sanctioned the shooting. I would like to hear your view on this, Mr President. I would also like to ask you, on Hungary's behalf, to be true to the spirit of solidarity, to fight for human rights in the European Union, and to fight to put an end to the human rights crisis which has been going on in Hungary since autumn 2006. I would also call on the person in this Parliament who reminds people of this situation and brings shame to the House to resign from her post as Vice-Chairman of the LIBE Committee.
(HU) As a Hungarian living in Romania, I would like to congratulate President Jerzy Buzek, in the spirit of solidarity, a worthy successor to our former president, Hans-Gert Pöttering. In the spirit of solidarity, let us remember that Polish refugees were welcomed by Hungary 70 years ago.
In the spirit of solidarity, I wish to express our pleasure that one of the key figures in Solidarność has been appointed to lead Parliament. Let us also remember Pope John Paul II and the faith aspect. Solidarność and the 1956 Hungarian Revolution signified freedom, while the events in Temesvár (Timişoara), along with the personality and spirituality of Pope John Paul, represent the power of faith. We also expect that through their accession, the Polish people and Eastern Europe will make the same contribution and bring greater faith. This is why I am looking forward to President Buzek's presidency with confidence.
(PL) Mr President, I would also like to congratulate you very sincerely, not only on your election, but also on your speech today, because you have shown that we have one Europe, and that there are no old and new countries. Europe also remains diverse, and what you have pledged, that the European Parliament will reflect this diversity in its work, is of immense value.
This does not mean, however, that Europe is equal. Indeed, there are many differences, which we in the European Parliament should tackle. Citizens of the European Union very often receive entirely different remuneration for doing the same work. Citizens of the European Union today, in numbers which are always too high, are without work, and this is another matter which we should tackle. There is too much diversity and inequality in terms of access to the benefits associated with education, culture and health care. This is a tremendous challenge, which the European Parliament, under your leadership, should also set itself.
I would like to find out what you think should be done, in the context of what was said about a common energy policy, with an undertaking which is today more German and Russian than European? I am thinking of the gas pipeline, because you spoke about energy policy. There is also the question of enlargement of the European Union - what about Ukraine? What time scale are we setting for the accession of Ukraine to the European Union?
I would like, first of all, to thank all those who spoke in the discussion for their extraordinary support. I understand that we may, in some specific cases, have different views. This is very good, because it always yields something new. Only an exchange of views, only a difference of views and discussion can give us answers to the most difficult questions. Yet the tremendous support which was expressed in the House during the speeches puts me under an additional obligation, because I understand that we stand before great challenges, and we must overcome them all. You have given me a mandate, an exceptional and strong mandate, and at an exceptional time. I should like to stress very strongly that I realise this and that I am aware of my responsibilities over the next two and a half years of work, not only that of the European Parliament, but of the entire European Union, and also for the impression our citizens have of our work, which is incredibly important.
I would like to thank very warmly Mr Joseph Daul, Chairman of the Group of the European People's Party (Christian Democrats). I very much appreciate the emphasis that it is our Europe. I consider myself to be one of those who have come here from Central and Eastern Europe, but today our common Europe requires corporate action. I do not forget where I have come from, but time is moving on so quickly. Integration requires that we feel a mutual responsibility, and that this responsibility also be borne by the new Member States - what we call the 'new' ones, although, as I said, there are no 'new' and 'old' ones.
Mr Schulz stressed that it is a two-and-a-half-year programme. That may be so. What I really had in mind is that we need continuity. In fact, I was speaking about what Europe should be like in five or ten years, and what direction we should be taking. In two and a half years the new President will add new priorities, or he will modify the present ones slightly, but let us always have before us a longer perspective, perhaps even ten or fifteen years, so that we can anticipate events which might sometimes surprise us. Of course, I do agree that the best enlargement is the kind that results from our internal integration.
Mr Verhofstadt stressed the significance of the citizen's voice. I feel the same. The voice of the citizens has enormous significance here. Parliament represents the citizens, hence our great responsibility. He also stressed that in response to the crisis, we should come together, including in economic affairs, and make decisions together, which is just the opposite of protectionism, and I, too, stressed this in my speech.
Mrs Harms spoke of relations with national parliaments. We make over 50% of European law, which is then approved by national parliaments, so it is very important that we have good relations with the parliaments in our countries. Why? - because we need greater contact with the citizens. There is no doubt that those parliaments, our own, national parliaments, have significantly better contact with the citizens. They are shown on television every day, which is not always true of our Parliament. Let the citizens learn about the importance of what we create here in the European Parliament, and in the European Commission and the European Council. Let them know that Parliament is responsible for over half of the decisions concerning our countries. Thanks to the fact that we will, from now on, be very close to the national parliaments, it will be easier for us to convey this.
The crisis does, of course, reveal an enormous lack of trust. This is really what it was about. Mrs Harms and I have the same opinion on the issue of our climate. We were both in Bali, we were both in Poznań, and we will both be in Copenhagen. We will work out an agreement.
Mr Kamiński stressed that we have different views on the future of Europe. I agree with this, and we should indeed listen to each other. If you represent what are today fairly large groups of citizens who have a somewhat different view of the future of Europe, this warns us about something, it informs us about something, and we, or I, who believe in a European future and European integration, know significantly more about Europeans because you raise various kinds of objections. As far as this question is concerned, you may be sure that the debate will be thorough.
Mrs Svensson spoke about the transparency of Parliament, that we must know what decisions we make, and that our electors must also know. I concur entirely. I have no doubt that the problem of social justice is important. I myself have roots in a trade union, which I was in for very many years, and it was an ordinary trade union. However, we know perfectly well that in order to have the right means to help the poorest, we must have a healthy economy, and that we always have to try to find a balance between the one and the other.
Mr Speroni spoke about appropriate and worthy cooperation with the European Commission and the European Council. Please remember that Parliament is growing in significance. The Treaty of Lisbon guarantees us considerably more powers than we have at present. This is a good thing, because we are, in fact, representatives who have been elected directly by the citizens of the EU.
Mr Gollnisch does not doubt the sincerity of my intentions, but does he wonder whether they are realistic. I would like to say that 30 or 40 years ago, it was completely unrealistic to think that I should ever stand before such a comprehensive body and be answering your questions. It was so devoid of realism that I did not even dare dream of it. So we see that if we proceed on a particular course with profound faith and conviction, then those impossible things become possible. Let us endeavour to make the impossible become possible.
(Applause)
Mrs Malmström - yes, we are working with the Swedish Presidency. I have already been to Sweden. We talked about climate change, about the climate in Europe in general, about the crisis and about unemployment. There is also a very important programme - the Stockholm Programme. Let us remember this. Parliament has a lot to accomplish in the Stockholm Programme, including in the area of organised crime, and not only within the European Union.
There is no doubt that we are going to work together with Mr Barroso. I like his offer very much. Mr Silvestris spoke of the brief history of the liberation of Europe, and I fully share his opinion.
Mr Siwiec mentioned Ukraine. Actually, as far as I am concerned, this is an obvious matter, because I was part of the European Union delegation to Ukraine. I went to Ukraine three times, as you remember, and I did not want to go into this. Please remember that, for Europeans, every aspect of European cooperation is important: in the Mediterranean region, with Latin America and with the United States, but most important of all are our neighbours. Our neighbours are found around the Mediterranean Sea and in Eastern Europe. These are the main areas, Eastern and Southern Europe, but let us not argue about which is more important. Elections are approaching in Ukraine, and so for the next six months, Ukraine will certainly be the most important. However, let us not contend with one another in this way. It is very important that we maintain a balance. I fully endorse your opinion on this matter.
Mrs Lichtenberger spoke of the role of Parliament when we make law. I agree, I agree that we must make law transparently, we must have our own opinion, but that is already de facto declared by Lisbon. If the Treaty of Lisbon comes into force, this will happen automatically.
Mr Balczó asks if a unified Europe really does exist to the extent that I said in my speech. Yes, indeed, it does exist, and it is united, but it is still in the process of solving, in partnership, the problems of agriculture. I said firmly that the EU has funds for promoting cohesion. Since we have united, let us not break up in another way, as a result of a lack of reciprocity in the opportunities for citizens to develop. We will endeavour to achieve this. Some countries of the European Union have been members for 20 or 30 years and are still part of these programmes, and we all have the same rights. It is really a united Europe in which we have different standards of living. We will even out these differences, this is our hope and it is an opportunity for us, but let us now speak of a Community and also of our responsibility. I wanted to stress this very strongly.
Mrs Roithová spoke about joint responsibility for the crisis, and I fully concur. Besides, we live so close to one another that there is almost no barrier to our understanding of each other already. This is extremely important for us. Mr Tannock mentioned a Human Rights Commissioner. This is, of course, a question to be decided by the Commission President and the Commission. However, I am sure that we and Mr Tannock will meet in Ukraine in a couple of months when the presidential election is held.
Mr Sógor spoke of bilateral European discussions, so I would like to say that, indeed, it is best to resolve the problems of minorities bilaterally. However, it is also better to open borders than to move them. In Europe, we have learned not to argue about borders, and in our part of Europe we do not have this problem. We have simply opened borders, and that is our goal - it is our greatest achievement.
Mrs Dodds said that the European Union should be a Europe of cooperating nations, and not a federal union. You spoke very wisely. We are, indeed, talking about cooperation between nations. We are talking about the need to retain identity, but also of the need for mutual openness and cooperation. I like your ideas very much, and the European Union in its present form, as well as in its form under the Treaty of Lisbon, are doing exactly as you suggest.
Mr Tabajdi spoke of the regions, and also of my region, Silesia, and said that it is in a certain sense a kind of mediator. I agree. If they are transborder regions, they give the opportunity for better mutual understanding. Mr Antinoro then spoke about the achievements of my country. Thank you for your remarks. Will I bring strength to the European Parliament? I certainly have the energy to do this, but what is definitely needed is the energy of over 700 fellow Members. I am counting on this completely, and I understand that all of us are 'energetic'.
Mr Ransdorf does really represent the citizens and the life of the nation. I agree, and this is why the responsibility and the powers of the European Parliament are growing. Let us also allow the national parliaments to have a strong influence on what is happening in Europe. Mr Theurer spoke of the pursuit of freedom on the one hand, and of attractiveness on the other. Yes, over here it was attractive, but over there we were striving for freedom. It is true. Please note that we have assuaged the situation in the Balkans, and today the Balkans are at peace. May God be praised. The countries of that region are queuing up to join the European Union, and this is the great attractiveness of the EU.
Mrs Morvai recalled some dramatic events. If you would like to give me some information about this, please give it to me in writing. I can also meet with you to discuss this so that I have an understanding of this matter. Mr Tőkés spoke about 1956 and Hungary. We all care very much about those events, and about our profound faith in the EU. Yes, I, too, believe deeply in the strength of the European Union.
Mr Olejniczak, however, asked a series of questions about inequality in Europe. We must definitely speak about unity, but on the other hand, all the funds of which I spoke earlier are still operating, as are all the measures which are intended to give us the opportunity to eliminate inequality. They remain in force; nothing has changed here. The situation itself remains as open and as clear as it ever was, and so it is a very good thing that we do have a united Europe. As for an answer concerning the supply of oil, gas, and energy resources in general, we must speak about a common energy policy. Unnecessary tensions will not then arise between us. These build unnecessary walls between us which, after all, we have been dismantling for decades, and that is what the future is about. This is why I propose most definitely a common energy policy.
Of course, in order to accede to the European Union, there are criteria which need to be fulfilled. It was also said that, in order for others to join the EU, we in the EU must be well integrated, because then the reception of new Member States will be effective. We need time for integration, but a country like Croatia is, to a great extent, ready for integration. I understand that Croatia has a strong possibility of accession to the EU fairly quickly, although it has encountered certain problems. It may be the same with Iceland, but it is very difficult to determine time frames for other countries which are not so well prepared. Please remember that the countries of Central and Eastern Europe which are now in the EU started preparing for integration in 1991/1992, so it took 12 years. We prepared for integration for 12 years, and in fact we had better conditions than these countries currently have, because then the world situation was better - there was no crisis, and many other factors combined to give us a better situation. It takes a long time and I would not venture to give time frames, but let us remember that enlargement is a good European Union policy, although it is a long-term one.
I would like once again to thank you all for the discussion. I have noted all the comments with great care, and they will now become a basis for thinking about certain modifications. Furthermore, we are going to meet regularly. I will sit here, where I am now, because I would like to be as close as possible to you all.
(Applause)
Thank you, Mr Buzek, not least for the painstaking precision with which you responded to all the speeches, without exception.
The debate is closed.
Written statements (Rule 149)
I congratulate you on your election to the position of President of the European Parliament. Along with all our compatriots, I am proud that for the first time in history, a Pole has taken up this position of honour. This is, for us, confirmation of our role and position in Europe.
At the same time, Poland is one of the few remaining countries which have not completed the ratification procedure for the Treaty of Lisbon, a treaty which would make European integration more effective. I find this paradoxical. I will remind you that the Polish Parliament approved ratification of the Treaty of Lisbon in April of this year, but the ratification documents have yet to be signed by the President.
I think that you could make a valuable contribution to public debate in Poland and help to increase the support of society for the treaty, which could speed up completion of the ratification procedure. I would also like to thank you for your personal involvement in this matter in Ireland. I hope very strongly that the Irish people will vote 'yes' on 2 October, and that the necessary formalities will then be completed by the Czech Republic and Poland.
Helping to bring an end to the 'Lisbon ratification saga' is one of the most important objectives of this Parliament, and I hope that it will also be one of its successes.
This is an important moment in the history of European integration. Thank you for the programme which you have presented. I hope that you will manage to complete this ambitious agenda. I wish you success in directing the work of the European Parliament in accordance with values which are important for all Europeans.
Just as the Polish Solidarity movement was able to change the face of Poland and other countries in Central Europe, so European solidarity will enable us to meet the challenges before which we stand today. This will be possible under certain conditions, namely that our solidarity will have to be consistent, genuine and determined to bring about changes. Just as in Poland, where totalitarianism did not fall because of words, but because of deeds, so European solidarity will be effective if it is translated into specific action. I believe that this will indeed happen.
This vision of the future of Europe is attractive to very many Europeans. I am counting on the European Parliament, under your leadership, Mr President, to play a positive and intensive role in making this vision a reality. Thank you very much.
(The sitting was suspended at 13.25 and resumed at 15.00)